Exhibit 10.13

 

CYCLE COUNTRY ACCESSORIES CORP.

2007 INCENTIVE COMPENSATION PLAN

 

1.     Plan. The Cycle Country Accessories Corp. 2007 Incentive Compensation
Plan (the “Plan”) was adopted by the Board of Directors of Cycle Country
Accessories Corp. (the “Corporation”), to reward certain officers and senior
management level employees of the Corporation and its Subsidiaries and Non-
employee Directors of the Corporation by providing for certain cash benefits and
by enabling them to acquire shares of Common Stock of the Corporation.

 

2.     Objectives. The Plan is designed to attract and retain officers and
senior management employees of the Corporation and its Subsidiaries, to attract
and retain qualified directors of the Corporation, to encourage the sense of
proprietorship of such officers, employees and directors and to stimulate the
active interest of such persons in the development and financial success of the
Corporation and its Subsidiaries. These objectives are to be accomplished by
making Awards under this Plan and thereby providing Participants with a
proprietary interest in the growth and performance of the Corporation and its
Subsidiaries.

 

3.     Definitions. As used herein, the terms set forth below shall have the
following respective meanings:

 

“Administrator” means (i) with respect to Employee Awards, the Committee, and
(ii) with respect to Director Awards, the Board.

 

“Authorized Officer” means the Chief Executive Officer of the Corporation (or
any other senior officer of the Corporation to whom he or she shall delegate the
authority to execute any Award Agreement, where applicable).

 

“Award” means an Employee Award or a Director Award.

 

“Award Agreement” means any Employee Award Agreement or Director Award
Agreement.

 

“Board” means the Board of Directors of the Corporation.

 

“Cash Award” means an award denominated in cash.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Committee” means the independent Committee of the Board as is designated by the
Board to administer the Plan.

 

“Common Stock” means Cycle Country Accessories Corp. common stock, par value
$0.0001 per share.

 

“Corporation” has the meaning set forth in paragraph 1 hereof.

 

“Director Award” means any Nonqualified Stock Option, SAR, Stock Award,
Restricted Stock Unit Award, Cash Award or Performance Award granted, whether
singly, in combination or in tandem, to a Participant who is a Non-employee
Director pursuant to such applicable terms, conditions and limitations
(including treatment as a Performance Award) as the Board may establish in order
to fulfill the objectives of the Plan.

 

“Director Award Agreement” means a written agreement setting forth the terms,
conditions and limitations applicable to a Director Award, to the extent the
Board determines such agreement is necessary.

 

--------------------------------------------------------------------------------


 

“Dividend Equivalents” means, with respect to Restricted Stock Units, an amount
equal to all dividends and other distributions (or the economic equivalent
thereof) that are payable to stockholders of record during the Restriction
Period on a like number of shares of Common Stock granted in the Award.

 

“Employee” means an officer or senior management level employee of the
Corporation or any of its Subsidiaries.

 

“Employee Award” means any Option, SAR, Stock Award, Restricted Stock Unit
Award, Cash Award or Performance Award granted, whether singly, in combination
or in tandem, to a Participant who is an Employee pursuant to such applicable
terms, conditions and limitations (including treatment as a Performance Award)
as the Committee may establish in order to fulfill the objectives of the Plan.

 

“Employee Award Agreement” means a written agreement setting forth the terms,
conditions and limitations applicable to an Employee Award, to the extent the
Committee determines such agreement is necessary.

 

“Equity Award” means any Option, SAR, Stock Award, or Performance Award (other
than a Performance Award denominated in cash) granted to a Participant under the
Plan.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” of a share of Common Stock means, as of a particular date,
(i) if Common Stock is listed on a national securities exchange, the closing
sales price per share of such Common Stock on the consolidated transaction
reporting system for the principal national securities exchange on which shares
of Common Stock are listed on that date, or, if there shall have been no such
sale so reported on that date, on the next succeeding date on which such a sale
is so reported, or, at the discretion of the Committee, the price prevailing on
the exchange at the time of exercise, (ii) if Common Stock is not so listed but
is quoted on the NASDAQ Stock Market, Inc., the closing sales price per share of
Common Stock reported by the NASDAQ Stock Market, Inc. on that date, or, if
there shall have been no such sale so reported on that date, on the next
succeeding date on which such a sale is so reported or, at the discretion of the
Committee, the price prevailing on the NASDAQ Stock Market, Inc. at the time of
exercise, (iii) if Common Stock is not so listed or quoted, the closing bid
price on that date, or, if there are no quotations available for such date, on
the next succeeding date on which such quotations shall be available, as
reported by the NASDAQ Stock Market, Inc. or, if not reported by the NASDAQ
Stock Market, Inc., by the National Quotation Bureau Incorporated or (iv) if
Common Stock is not publicly traded, the most recent value determined by an
independent appraiser appointed by the Corporation for such purpose.

 

“Grant Date” means the date an Award is granted to a Participant pursuant to the
Plan.

 

“Grant Price” means the price at which a Participant may exercise his or her
right to receive cash or Common Stock, as applicable, under the terms of an
Award.

 

“Incentive Stock Option” means an Option that is intended to comply with the
requirements set forth in Section 422 of the Code.

 

“Non-employee Director” means an individual serving as a member of the Board who
is not an Employee of the Corporation or any of its Subsidiaries.

 

“Nonqualified Stock Option” means an Option that is not an Incentive Stock
Option.

 

“Option” means a right to purchase a specified number of shares of Common Stock
at a specified Grant Price, which may be an Incentive Stock Option or a
Nonqualified Stock Option.

 

--------------------------------------------------------------------------------


 

“Participant” means an Employee or a Non-employee Director to whom an Award has
been granted under this Plan.

 

“Performance Award” means an Award made pursuant to this Plan that is subject to
the attainment of one or more performance goals.

 

“Performance Goal” means a standard established by the Committee to determine in
whole or in part whether a Qualified Performance Award shall be earned.

 

“Plan” has the meaning set forth in paragraph 1 hereof.

 

“Qualified Performance Award” means a Performance Award made to a Participant
who is an Employee that is intended to qualify as qualified performance-based
compensation under Section 162 (m) of the Code, as described in Section 8
(vi)(B) of the Plan.

 

“Restricted Stock” means Common Stock that is restricted or subject to
forfeiture provisions.

 

“Restricted Stock Unit” means a unit evidencing the right to receive in
specified circumstances one share of Common Stock or equivalent value in cash
that is restricted or subject to forfeiture provisions.

 

“Restricted Stock Unit Award” means an Award in the form of Restricted Stock
Units.

 

“Restriction Period” means a period of time beginning as of the Grant Date of an
Award of Restricted Stock or Restricted Stock Units and ending as of the date
upon which the Common Stock subject to such Award is issued (if not previously
issued) or is no longer restricted or subject to forfeiture provisions.

 

“Retirement” means termination on or after the time at which the Employee is
eligible for retirement under from Cycle Country Accessories Corp. However, the
term Retirement does not include an event immediately following which the
Participant remains an Employee.

 

“Stock Appreciation Right” or “SAR” means a right to receive a payment, in cash
or Common Stock, equal to the excess of the Fair Market Value or other specified
valuation of a specified number of shares of Common Stock on the date the right
is exercised over a specified Grant Price.

 

“Stock Award” means an Award in the form of, or denominated in, or by reference
to, shares of Common Stock, including an award of Restricted Stock.

 

“Subsidiary” means (i) in the case of a corporation, any corporation of which
the Corporation directly or indirectly owns shares representing 50% or more of
the combined voting power of the shares of all classes or series of capital
stock of such corporation which have the right to vote generally on matters
submitted to a vote of the stockholders of such corporation and (ii) in the case
of a partnership or other business entity not organized as a corporation, any
such business entity of which the Corporation directly or indirectly owns 50% or
more of the voting, capital or profits interests (whether in the form of
partnership interests, membership interests or otherwise).

 

4.     Eligibility.

 

(a) Employees. Employees eligible for the grant of Employee Awards under this
Plan are those selected by the Committee and approved by the Board.

 

(b) Directors. Members of the Board eligible for the grant of Director Awards
under this Plan are those who are Non-employee Directors.

 

--------------------------------------------------------------------------------


 

5.      Common Stock Available for Awards. Subject to the provisions of
paragraph 16 hereof, no Award shall be granted if it shall result in the
aggregate number of shares of Common Stock issued under the Plan plus the number
of shares of Common Stock covered by or subject to Awards then outstanding
(after giving effect to the grant of the Award in question) to exceed 500,000
shares. No more than 500,000 shares of Common Stock shall be available for
Awards other than Options or SARs. The number of shares of Common Stock that are
the subject of Awards under this Plan that are forfeited, terminated or expire
unexercised shall again immediately become available for Awards hereunder.
Notwithstanding the foregoing, in the case of any SAR settled upon exercise by
delivery of shares of Common Stock, the full number of shares with respect to
which the SAR was exercised shall count against the number of shares of Common
Stock reserved for issuance and shall not again become available under this
Plan. The number of shares of Common Stock reserved for issuance under the Plan
shall not be increased by (i) any shares tendered or Award surrendered in
connection with the purchase of shares of Common Stock upon the exercise of an
Option as described in paragraph 12, or (ii) any shares of Common Stock deducted
from an Award payment in connection with the Corporation’s tax withholding
obligations as described in paragraph 13 or (iii) any shares of Common Stock
purchased by the Corporation with proceeds collected in connection with the
exercise of an Option. The Board or the Committee may from time to time adopt
and observe such procedures concerning the counting of shares against the Plan
maximum as it may deem appropriate. The Board and the appropriate officers of
the Corporation shall from time to time take whatever actions are necessary to
file any required documents with governmental authorities, stock exchanges and
transaction reporting systems to ensure that shares of Common Stock are
available for issuance pursuant to Awards.

 

6.      Administration.

 

(a)    Authority of the Committee. This Plan shall be administered by the
Committee except as otherwise provided herein. Subject to the provisions hereof,
the Committee shall have full and exclusive power and authority to administer
this Plan and to take all actions that are specifically contemplated hereby or
are necessary or appropriate in connection with the administration hereof. The
Committee shall also have full and exclusive power to interpret this Plan and to
adopt such rules, regulations and guidelines for carrying out this Plan as it
may deem necessary or proper, all of which powers shall be exercised in the best
interests of the Corporation and in keeping with the objectives of this Plan.
Subject to paragraph 6 (d) hereof, the Committee may, in its discretion, provide
for the extension of the exercisability of an Employee Award, accelerate the
vesting or exercisability of an Employee Award or otherwise amend or modify an
Employee Award in any manner that is (i) not adverse to the Participant to whom
such Employee Award was granted, (ii) consented to by such Participant or
(iii) authorized by paragraph 16(c) hereof; provided, however, that no such
action shall permit the term of any Option to be greater than 10 years from the
applicable Grant Date, and receives Board approval. The Committee may correct
any defect or supply any omission or reconcile any inconsistency in this Plan or
in any Award in the manner and to the extent the Committee deems necessary or
desirable to further the Plan purposes, with Board approval. Any decision of the
Committee with respect to Employee Awards in the interpretation and
administration of this Plan shall lie within its sole and absolute discretion
and shall be final, conclusive and binding on all parties concerned.

 

(b)    Indemnification. No member of the Committee or officer of the Corporation
to whom the Committee has delegated authority in accordance with the provisions
of paragraph 7 of this Plan shall be liable for anything done or omitted to be
done by him or her, by any member of the Committee or by any officer of the
Corporation in connection with the performance of any duties under this Plan,
except for his or her own willful misconduct or as expressly provided by
statute.

 

(c)    Authority of the Board. The Board shall have the same powers, duties, and
authority to administer the Plan with respect to Director Awards as the
Committee retains with respect to Employee Awards as described above.

 

--------------------------------------------------------------------------------


 

(d) Prohibition on Repricing of Awards. No Option or SAR may be repriced,
replaced, regranted through cancellation or modified without stockholder
approval (except in connection with a change in the Corporation’s capitalization
or a transaction as contemplated in paragraph 14 hereof), if the effect would be
to reduce the Grant Price for the shares underlying such Award.

 

7.     Delegation of Authority. The Committee may delegate to the Chief
Executive Officer and to other senior officers of the Corporation its authority
under this Plan pursuant to such conditions or limitations as the Committee may
establish with respect to Employee Awards. The Board may delegate to the Chief
Executive Officer and to other senior officers of the Corporation its
administrative functions under this Plan with respect to Director Awards. The
Committee and Board, as applicable may engage or authorize the engagement of a
third party administrator to carry out administrative functions under the Plan.

 

8.     Employee Awards. (a) The Committee shall determine, and the Board must
approve, the type or types of Employee Awards to be made under this Plan and
shall designate from time to time the Employees who are to be the recipients of
such Awards. Each Employee Award shall be evidenced in such communications as
the Committee deems appropriate, including in an Employee Award Agreement, shall
contain such terms, conditions and limitations as shall be determined by the
Committee in its sole discretion, and may be signed by an Authorized Officer for
and on behalf of the Corporation. Employee Awards may consist of those listed in
this paragraph 8(a) and may be granted singly, in combination or in tandem.
Employee Awards may also be granted in combination or in tandem with, in
replacement of, or as alternatives to, grants or rights under this Plan or any
other employee plan of the Corporation or any of its Subsidiaries, including the
plan of any acquired entity. All or part of an Award may be subject to
conditions established by the Committee. Upon the termination of employment by a
Participant who is an Employee, any unexercised, deferred, unvested or unpaid
Awards shall be treated as provided in the terms and conditions of the
applicable Award.

 

(i)               Option. An Employee Award may be in the form of an Option. An
Option awarded to an Employee pursuant to this Plan may consist of either an
Incentive Stock Option or a Nonqualified Stock Option. On the Grant Date, the
Grant Price of an Option shall be not less than the Fair Market Value of the
Common Stock subject to such Option. The term of the Option shall extend no more
than 10 years after the Grant Date. Options may not include provisions that
“reload” the option upon exercise. Subject to the foregoing provisions, the
terms, conditions and limitations applicable to any Options awarded to Employees
pursuant to this Plan, including the Grant Price, the term of the Options, the
number of shares subject to the Option and the date or dates upon which they
become exercisable, shall be determined by the Committee.

 

(ii)             Stock Appreciation Rights. An Employee Award may be in the form
of an SAR. On the Grant Date, the Grant Price of an SAR shall be not less than
the Fair Market Value of the Common Stock subject to such SAR. The holder of a
tandem SAR may elect to exercise either the option or the SAR, but not both. The
exercise period for an SAR shall extend no more than 10 years after the Grant
Date. SARs may not include provisions that “reload” the SAR upon exercise.
Subject to the foregoing provisions, the terms, conditions and limitations
applicable to any SARs awarded to Employees pursuant to this Plan, including the
Grant Price, the term of any SARs and the date or dates upon which they become
exercisable, shall be determined by the Committee.

 

(iii)            Stock Award. An Employee Award may be in the form of a Stock
Award. The terms, conditions and limitations applicable to any Stock Award,
including, but not limited to, vesting or other restrictions, shall be
determined by the Committee. Any Stock Award settled in Common Stock that (a) is
not a Performance Award shall have a minimum Restriction Period of three years
from the date of grant or (b) is a Performance Award shall have a minimum
Restriction Period of one year from the date of grant; provided, however, that
(1) the Committee may provide for earlier vesting upon a change in control or
upon an Employee’s termination of employment by reason of death, disability or
Retirement, (2) such three-year or one-year minimum Restriction

 

--------------------------------------------------------------------------------


 

Period, as applicable, shall not apply to a Stock Award that is granted in lieu
of salary or bonus, and (3) vesting of a Stock Award may occur incrementally
over the three-year or one-year minimum Restriction Period, as applicable.

 

(iv)         Restricted Stock Unit Awards. An Employee Award may be in the form
of a Restricted Stock Unit Award. The terms, conditions and limitations
applicable to a Restricted Stock Unit Award, including, but not limited to, the
Restriction Period and the right to Dividend Equivalents, shall be determined by
the Committee. Any Restricted Stock Unit Award settled in Common Stock that
(a) is not a Performance Award shall have a minimum Restriction Period of three
years from the date of grant or (b) is a Performance Award shall have a minimum
Restriction Period of one year from the date of grant; provided, however, that
(1) the Committee may provide for earlier vesting upon a change in control or
upon an Employee’s termination of employment by reason of death, disability or
Retirement, (2) such three-year or one-year minimum Restriction Period, as
applicable, shall not apply to a Restricted Stock Unit Award that is granted in
lieu of salary or bonus, and (3) vesting of a Restricted Stock Unit Award may
occur incrementally over the three-year or one-year minimum Restriction Period,
as applicable.

 

(v)           Cash Award. An Employee Award may be in the form of a Cash Award.
The terms, conditions and limitations applicable to any Cash Awards granted to
Employees pursuant to this Plan, including, but not limited to, vesting or other
restrictions, shall be determined by the Committee.

 

(vi)         Performance Award. Without limiting the type or number of Employee
Awards that may be made under the other provisions of this Plan, an Employee
Award may be in the form of a Performance Award. The terms, conditions and
limitations applicable to an Employee Award that is a Performance Award shall be
determined by the Committee. The Committee shall set performance goals in its
discretion which, depending on the extent to which they are met, will determine
the value and/or amount of Performance Awards that will be paid out to the
Employee and/or the portion that may be exercised.

 

(A)          Nonqualified Performance Awards. Performance Awards granted to
Employees that are not intended to qualify as qualified performance-based
compensation under Section 162 (m) of the Code shall be based on achievement of
such goals and be subject to such terms, conditions and restrictions as the
Committee or its delegate shall determine.

 

(B)           Qualified Performance Awards. Performance Awards granted to
Employees under the Plan that are intended to qualify as qualified
performance-based compensation under Section 162 (m) of the Code shall be paid,
vested or otherwise deliverable solely on account of the attainment of one or
more pre-established, objective Performance Goals established by the Committee
prior to the earlier to occur of (x) 90 days after the commencement of the
period of service to which the Performance Goal relates or (y) the lapse of 25%
of the period of service (as scheduled in good faith at the time the goal is
established), and in any event while the outcome is substantially uncertain. A
Performance Goal is objective if a third party having knowledge of the relevant
facts could determine whether the goal is met. Such a Performance Goal may be
based on one or more business criteria that apply to the Employee, one or more
business segments, units, or divisions of the Corporation, or the Corporation as
a whole, and if so desired by the Committee, by comparison with a peer group of
companies. A Performance Goal may include one or more of the following:

 

·                  Stock price measures (including but not limited to growth
measures and total stockholder return);

 

--------------------------------------------------------------------------------


 

·                  Earnings per share (actual or targeted growth);

 

·                  Earnings before interest, taxes, depreciation, and
amortization (“EBITDA”);

 

·                  Economic value added (“EVA”);

 

·                  Net income measures (including but not limited to income
after capital costs and income before or after taxes);

 

·                  Operating income;

 

·                  Cash flow measures;

 

·                  Return measures (including but not limited to return on
capital employed);

 

·                  Operating measures (including but not limited to production
efficiency, production, scrap, and shipments)

 

·                  Expense targets (including but not limited to direct and
indirect costs and general and administrative expenses);

 

·                  ·                  Margins;Financial ratios;

 

·                  Quality measures; and

 

and

 

·                  Corporate values measures (including but not limited to
ethics compliance, environmental, and safety).

 

Unless otherwise stated, such a Performance Goal need not be based upon an
increase or positive result under a particular business criterion and could
include, for example, maintaining the status quo or limiting economic losses
(measured, in each case, by reference to specific business criteria). In
interpreting Plan provisions applicable to Performance Goals and Qualified
Performance Awards, it is the intent of the Plan to conform with the standards
of Section 162 (m) of the Code and Treasury Regulation §1.162-27 (e)(2)(i), as
to grants to those Employees whose compensation is, or is likely to be, subject
to Section 162 (m) of the Code, and the Committee in establishing such goals and
interpreting the Plan shall be guided by such provisions. Prior to the payment
of any compensation based on the achievement of Performance Goals, the Committee
must certify in writing that applicable Performance Goals and any of the
material terms thereof were, in fact, satisfied. Subject to the foregoing
provisions, the terms, conditions and limitations applicable to any Qualified
Performance Awards made pursuant to this Plan shall be determined by the
Committee.

 

(b) Notwithstanding anything to the contrary contained in this Plan, the
following limitations shall apply to any Employee Awards made hereunder:

 

--------------------------------------------------------------------------------


 

(i)              no Employee may be granted, during any calendar year, Employee
Awards consisting of Options or SARs that are exercisable for more than 20,000
shares of Common Stock;

 

(ii)             no Employee may be granted, during any calendar year, Employee
Awards consisting of Stock Awards or Restricted Stock Units covering or relating
to more than 20,000 shares of Common Stock (the limitation set forth in this
clause (ii) and the limitation set forth in clause (i) above being hereinafter
collectively referred to as “Stock Based Awards Limitations”); and

 

(iii)            no Employee may be granted Qualified Performance Awards
consisting of cash in respect of any calendar year having a maximum payment
value determined on the Grant Date in excess of $50,000                    .

 

9.      Director Awards. The Board may grant Director Awards to the Non-employee
Directors of the Corporation from time to time in accordance with this paragraph
9. Director Awards may consist of those listed in this paragraph 9 and may be
granted singly, in combination or in tandem. The Board may grant Director Awards
to the Non-employee Directors of the Corporation from time to time in accordance
with this paragraph 9. Director Awards may consist of those listed in this
paragraph 9 and may be granted singly, in combination or in tandem. Each
Director Award may, in the discretion of the Board, be embodied in a Director
Award Agreement, which shall contain such terms, conditions and limitations as
shall be determined by the Board in its sole discretion.

 

(a)    Option. A Director Award may be in the form of an Option. An Option
awarded to a Non-employee Director pursuant to this Plan may consist of a
Nonqualified Stock Option. On the Grant Date, the Grant Price of an Option shall
be not less than the Fair Market Value of the Common Stock subject to such
Option. The term of the Option shall extend no more than 10 years after the
Grant Date. Options may not include provisions that “reload” the option upon
exercise. Subject to the foregoing provisions, the terms, conditions and
limitations applicable to any Options awarded to Non-employee Directors pursuant
to this Plan, including the Grant Price, the term of the Options, the number of
shares subject to the Option and the date or dates upon which they become
exercisable, shall be determined by the Board.

 

(b)    Stock Appreciation Rights. A Director Award may be in the form of an SAR.
On the Grant Date, the Grant Price of an SAR shall be not less than the Fair
Market Value of the Common Stock subject to such SAR. The holder of a tandem SAR
may elect to exercise either the option or the SAR, but not both. The exercise
period for an SAR shall extend no more than 10 years after the Grant Date. SARs
may not include provisions that “reload” the SAR upon exercise. Subject to the
foregoing provisions, the terms, conditions and limitations applicable to any
SARs awarded to Non-employee Directors pursuant to this Plan, including the
Grant Price, the term of any SARs and the date or dates upon which they become
exercisable, shall be determined by the Board.

 

(c)    Stock Awards. A Director Award may be in the form of a Stock Award.
Terms, conditions and limitations applicable to any Stock Awards granted to a
Non-employee Director pursuant to this Plan shall be determined by the Board.

 

(d)    Restricted Stock Unit Awards. A Director Award may be in the form of a
Restricted Stock Unit Award. The terms, conditions and limitations applicable to
a Restricted Stock Unit Award, including, but not limited to, the Restriction
Period and the right to Dividend Equivalents, shall be determined by the Board.

 

(e)    Performance Awards. Without limiting the type or number of Director
Awards that may be made under the other provisions of this Plan, a Director
Award may be in the form of a Performance Award. Terms, conditions and
limitations applicable to any Performance Awards granted to a Non-employee
Director pursuant to this Plan shall be determined by the Board. The

 

--------------------------------------------------------------------------------


 

Board shall set performance goals in its discretion which, depending on the
extent to which they are met, will determine the value and/or amount of
Performance Awards that will be paid out to the Non-employee Director.

 

10.    Non-United States Participants. The Committee may grant awards to persons
outside the United States under such terms and conditions as may, in the
judgment of the Committee, be necessary or advisable to comply with the laws of
the applicable foreign jurisdictions and, to that end, may establish sub-plans,
modified option exercise procedures and other terms and procedures.
Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate the Exchange Act, the Code, any
securities law, any governing statute, or any other applicable law.

 

11.    Payment of Awards.

 

(a)  General. Payment of Awards may be made in the form of cash or Common Stock,
or a combination thereof, and may include such restrictions as the Administrator
shall determine, including, but not limited to, in the case of Common Stock,
restrictions on transfer and forfeiture provisions. For an Award of Restricted
Stock, the certificates evidencing the shares of such Restricted Stock (to the
extent that such shares are so evidenced) shall contain appropriate legends and
restrictions that describe the terms and conditions of the restrictions
applicable thereto. For an Award of Restricted Stock Units, the shares of Common
Stock that may be issued at the end of the Restriction Period shall be evidenced
by book entry registration or in such other manner as the Administrator may
determine.

 

(b)  Deferral. With the approval of the Administrator, amounts payable in
respect of Awards may be deferred and paid either in the form of installments or
as a lump-sum payment; provided, however, that if deferral is permitted, each
provision of the Award shall be interpreted to permit the deferral only as
allowed in compliance with the requirements of Section 409A of the Code, and any
provision that would conflict with such requirements shall not be valid or
enforceable. The Administrator may permit selected Participants to elect to
defer payments of some or all types of Awards in accordance with procedures
established by the Administrator. Any deferred payment pursuant to an Award,
whether elected by the Participant or specified by the Award Agreement or the
terms of the Award or by the Administrator, may be forfeited if and to the
extent that the Award Agreement or the terms of the Award so provide.

 

(c)   Dividends and Interest. Rights to (i) dividends will be extended to and
made part of any Stock Award and (ii) Dividend Equivalents may be extended to
and made part of any Restricted Stock Unit, subject in each case to such terms,
conditions and restrictions as the Administrator may establish. The
Administrator may also establish rules and procedures for the crediting of
interest on deferred cash payments for Awards.

 

12.    Option Exercise. The Grant Price shall be paid in full at the time of
exercise in cash or, if elected by the Participant, the Participant may purchase
such shares by means of tendering Common Stock or surrendering another Award,
including Restricted Stock, valued at Fair Market Value on the date of exercise,
or any combination thereof. The Committee shall determine acceptable methods for
Participants to tender Common Stock or other Awards; provided that any Common
Stock that is or was the subject of an Award may be so tendered only if it has
been held by the Participant for at least six months. The Committee may provide
for procedures to permit the exercise or purchase of such Awards by use of the
proceeds to be received from the sale of Common Stock issuable pursuant to an
Award (including “cashless exercise”). Unless otherwise provided in the
applicable Award Agreement, in the event shares of Restricted Stock are tendered
as consideration for the exercise of an Option, a number of the shares issued
upon the exercise of the Option, equal to the number of shares of Restricted
Stock used as consideration thereof, shall be subject to the same restrictions
as the Restricted Stock so submitted as well as any additional restrictions that
may be imposed by the Committee. The Committee may adopt additional rules

 

--------------------------------------------------------------------------------


 

and procedures regarding the exercise of Options from time to time, provided
that such rules and procedures are approved by the Board and not inconsistent
with the provisions of this paragraph.

 

13.  Taxes. The Corporation or its designated third party administrator shall
have the right to deduct applicable taxes from any Employee Award payment and
withhold, at the time of delivery or vesting of cash or shares of Common Stock
under this Plan, an appropriate amount of cash or number of shares of Common
Stock or a combination thereof for payment of taxes or other amounts required by
law or to take such other action as may be necessary in the opinion of the
Corporation to satisfy all obligations for withholding of such taxes. The
Committee may also permit withholding to be satisfied by the transfer to the
Corporation of shares of Common Stock theretofore owned by the holder of the
Employee Award with respect to which withholding is required. If shares of
Common Stock are used to satisfy tax withholding, such shares shall be valued
based on the Fair Market Value when the tax withholding is required to be made.

 

14.  Amendment, Modification, Suspension or Termination of the Plan. The
Committee may, with Board approval, amend, modify, suspend or terminate this
Plan for the purpose of meeting or addressing any changes in legal requirements
or for any other purpose permitted by law, except that (i) any amendment,
modification, suspension, or termination of paragraph 9 of this Plan shall be
approved by the Board, (ii) no amendment or alteration that would adversely
affect the rights of any Participant under any Award previously granted to such
Participant shall be made without the consent of such Participant and (ii) no
amendment or alteration shall be effective prior to its approval by the
stockholders of the Corporation to the extent such approval is required by
applicable legal requirements or the requirements of the securities exchange on
which the Corporation’s stock is listed.

 

15.  Assignability. Unless otherwise determined by the Administrator and
expressly provided in the Award Agreement, no Award or any other benefit under
this Plan shall be assignable or otherwise transferable except by will or the
laws of descent and distribution. The Administrator may, in its sole discretion,
permit a Participant to designate a beneficiary with respect to an Award, and in
the event that a beneficiary designation conflicts with an assignment by will,
the beneficiary designation will prevail. The Administrator may prescribe and
include in applicable Award Agreements or the terms of the Award other
restrictions on transfer. In no event may an Option or SAR be transferred for
consideration. Any attempted assignment of an Award or any other benefit under
this Plan in violation of this paragraph 13 shall be null and void.

 

16.  Adjustments.

 

(a)   The existence of outstanding Awards shall not affect in any manner the
right or power of the Corporation or its stockholders to make or authorize any
or all adjustments, recapitalizations, reorganizations or other changes in the
capital stock of the Corporation or its business or any merger or consolidation
of the Corporation, or any issue of bonds, debentures, preferred or prior
preference stock (whether or not such issue is prior to, on a parity with or
junior to the existing Common Stock) or the dissolution or liquidation of the
Corporation, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding of any kind, whether or not
of a character similar to that of the acts or proceedings enumerated above.

 

(b)   In the event of any subdivision or consolidation of outstanding shares of
Common Stock, declaration of a dividend payable in shares of Common Stock or
other stock split, then (i) the number of shares of Common Stock reserved under
this Plan, (ii) the number of shares of Common Stock covered by outstanding
Awards, including, without limitation, Options, in the form of Common Stock or
units denominated in Common Stock, (iii) the Grant Price or other price in
respect of such Awards, (iv) the appropriate Fair Market Value and other price
determinations for such Awards, and (v) the Stock Based Awards Limitations shall
each be proportionately adjusted by the Board as appropriate to reflect such
transaction. In the event of any other recapitalization or capital
reorganization of the Corporation, any consolidation or merger of the
Corporation with another corporation or entity, the adoption by the Corporation
of any plan of exchange affecting Common Stock or any distribution to holders of
Common Stock of securities

 

--------------------------------------------------------------------------------


 

or property (other than normal cash dividends or dividends payable in Common
Stock), the Board shall make appropriate adjustments to (i) the number of shares
of Common Stock covered by Awards, including, without limitation, Options, in
the form of Common Stock or units denominated in Common Stock, (ii) the Grant
Price or other price in respect of such Awards, (iii) the appropriate Fair
Market Value and other price determinations for such Awards, and (iv) the Stock
Based Awards Limitations to reflect such transaction; provided that such
adjustments shall only be such as are necessary to maintain the proportionate
interest of the holders of the Awards and preserve, without increasing, the
value of such Awards.

 

(c)   In the event of a corporate merger, consolidation, acquisition of property
or stock, separation, reorganization or liquidation, the Board may make such
adjustments to Awards or other provisions for the disposition of Awards as it
deems equitable, and shall be authorized, in its discretion, (1) to provide for
the substitution of a new Award or other arrangement (which, if applicable, may
be exercisable for such property or stock as the Board determines) for an Award
or the assumption of the Award, regardless of whether in a transaction to which
Section 424(a) of the Code applies, (2) to provide, prior to the transaction,
for the acceleration of the vesting and exercisability of, or lapse of
restrictions with respect to, the Award and, if the transaction is a cash
merger, provide for the termination of any portion of the Award that remains
unexercised at the time of such transaction, or (3) to cancel any such Awards
and to deliver to the Participants cash in an amount that the Board shall
determine in its sole discretion is equal to the fair market value of such
Awards on the date of such event, which in the case of Options or SARs shall be
the excess of the Fair Market Value of Common Stock on such date over the Grant
Price of such Award.

 

17.  Restrictions. No Common Stock or other form of payment shall be issued with
respect to any Award unless the Corporation shall be satisfied based on the
advice of its counsel that such issuance will be in compliance with applicable
federal and state securities laws. Certificates evidencing shares of Common
Stock delivered under this Plan (to the extent that such shares are so
evidenced) may be subject to such stop transfer orders and other restrictions as
the Administrator may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any securities exchange
or transaction reporting system upon which the Common Stock is then listed or to
which it is admitted for quotation and any applicable federal or state
securities law. The Administrator may cause a legend or legends to be placed
upon such certificates (if any) to make appropriate reference to such
restrictions.

 

18.  Unfunded Plan. Insofar as it provides for Awards of cash, Common Stock or
rights thereto, this Plan shall be unfunded. Although bookkeeping accounts may
be established with respect to Participants who are entitled to cash, Common
Stock or rights thereto under this Plan, any such accounts shall be used merely
as a bookkeeping convenience. The Corporation shall not be required to segregate
any assets that may at any time be represented by cash, Common Stock or rights
thereto, nor shall this Plan be construed as providing for such segregation, nor
shall the Corporation, the Board or the Committee be deemed to be a trustee of
any cash, Common Stock or rights thereto to be granted under this Plan. Any
liability or obligation of the Corporation to any Participant with respect to an
Award of cash, Common Stock or rights thereto under this Plan shall be based
solely upon any contractual obligations that may be created by this Plan and any
Award Agreement, and no such liability or obligation of the Corporation shall be
deemed to be secured by any pledge or other encumbrance on any property of the
Corporation. Neither the Corporation nor the Board nor the Committee shall be
required to give any security or bond for the performance of any obligation that
may be created by this Plan.

 

19.  Section 409A of the Code. It is intended that any Awards under the Plan
satisfy the requirements of Section 409A of the Code to avoid imposition of
applicable taxes thereunder. Thus, notwithstanding anything in this Plan to the
contrary, if any Plan provision or Award under the Plan would result in the
imposition of an applicable tax under Section 409A of the Code and related
regulations and Treasury pronouncements, that Plan provision or Award will be
reformed to avoid imposition of the applicable tax and no action taken to comply
with Section 409A shall be deemed to adversely affect the Participant’s rights
to an Award.

 

--------------------------------------------------------------------------------


 

20.  Right to Employment. Nothing in the Plan or an Award Agreement shall
interfere with or limit in any way the right of the Corporation to terminate any
Participant’s employment or other service relationship at any time, nor confer
upon any Participant any right to continue in the capacity in which he or she is
employed or otherwise serves the Corporation.

 

21.  Successors. All obligations of the Corporation under the Plan with respect
to Awards granted hereunder shall be binding on any successor to the
Corporation, whether the existence of such successor is the result of a direct
or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Corporation.

 

22.  Governing Law. This Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by mandatory provisions of
the Code or the securities laws of the United States, shall be governed by and
construed in accordance with the laws of the State of Nevada.

 

23.  Effectiveness. The Plan was approved by the Board on May 7, 2007. The Plan
will be submitted to the stockholders of the Corporation for approval at the
2007 annual meeting of stockholders and, if approved, will become effective as
of July 1, 2007. If the stockholders of the Corporation should fail to so
approve this Plan at such meeting, this Plan shall terminate and cease to be of
any further force or effect, and all grants of Awards hereunder, if any, shall
be null and void.

 

--------------------------------------------------------------------------------